Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 11, 2016

                                     No. 04-16-00640-CR

                                    Robert MARTINEZ Jr.,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR6698
                         Honorable Jefferson Moore, Judge Presiding


                                        ORDER

        The trial court signed an order on August 12, 2016 denying appellant’s “various motions
to Obtain Transcript and Record; Application Subpoena Duces Tecum and Subpoena Forms;
Request for Court Order; and Motion to Set Subpoena and Bench Warrant.” The notice of
appeal was due to be filed September 12, 2016. TEX. R. APP. P. 26.2(a)(1). A motion for
extension of time to file the notice of appeal was due on September 26, 2016. TEX. R. APP. P.
26.3. Appellant filed a pro se notice of appeal on September 26, 2016. Appellant did not file a
motion for extension of time. Therefore, it appears appellant’s notice of appeal was not timely
filed, and this court lacks jurisdiction over an appeal of a criminal case in the absence of a
timely, written notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996);
Shute v. State, 744 S.W.2d 96, 97 (Tex. Crim. App. 1988)

       Further, we generally have jurisdiction to consider an appeal in a criminal case only when
there has been a judgment of conviction. See McKown v. State, 915 S.W.2d 160, 161 (Tex.
App.—Fort Worth 1996, no pet.). The August 12, 2016 order is not a judgment of conviction
and there appears to be no statutory authority granting us the power to address this type of
appeal. Therefore, we may lack jurisdiction to hear appellant’s appeal from this order.

       Appellant is represented on appeal by appointed counsel Mr. Edward F. Shaughnessy, III.
Mr. Shaughnessy is ORDERED to show cause no later than October 20, 2016 why this appeal
should not be dismissed for want of jurisdiction.
      All other appellate deadlines are suspended pending further order of this court.



                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of October, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court